. Case 5:19-cr-01546 Document1 Filed on 08/29/19 in TXSD Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Southern District of Texas
United States of America

Vv.

Luis Amado MORALES-Melendez Case No. 5:19-MJ-2032

; Defendant(s}

CRIMINAL COMPLAINT

1, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of August 22, 2019 in the county of Webb in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
8 U.S.C. 1324 Knowing and in reckless disregard of the fact that a certain alien had come

to, entered, and remained in the United States in violation of law, did
transport and move, attempt to transport and move, and conspire to transport
and move such alien within the United States, by means of transportation
and otherwise, in furtherance of such violation of law.

This criminal complaint is based on these facts:

See Attached Affidavit

wa Continued on the attached sheet.

/s/ Juan DeArcos ¥

 

Complainant's signature

Juan DeArcos HSI Special Agent

 

Printed name and title

Sworn to before me and signed in my presence.

Judge 's Bignature

City and state: Laredo, TX Diana Song Quiroga, U.S. Magistrate Judge

Printed name and title
Case 5:19-cr-01546 Document1 Filed on 08/29/19 in TXSD_ Page 2 of 2

ATTACHMENT “A”

On August 22, 2019, at approximately 2:00 a.m., Border Patro! Agents (BPAs) from the Laredo North Station were
working their assigned duties when they encountered twelve (12) individuals near Zebra Creek in Laredo, Texas
(TX). After a brief interview, BPAs determined the twelve (12) individuals were illegal aliens (IAs) who had
unlawfully entered into the United States from Mexico by wading across the Rio Grande River and were not
inspected or admitted by an Immigration Officer at a port of entry. The IAs were placed under arrest and
transported to the Laredo Sector Processing Center for processing.

On August 27, 2019, BPAs were conducting interviews of three (3) IAs from the group and identified Luis Amado
MORALES-Melendez as the foot guide who guided them across the river and into the U.S. BPAs also discovered
that a drowned victim who was recovered from the river on August 23, 2019 and identified as Melvin FELIZ-
Ramirez, was part of the group of IAs that was guided by MORALES-Melendez on August 22, 2019.

Homeland Security Investigations (HSI} Laredo agents were contacted and responded to the Laredo North Station
to interview all subjects involved.

HSI Laredo Special Agents (SAs) interviewed Dominican Republic national, Wilfri ACOSTA-Morillo, who stated his
uncle and grandmother paid between seventeen thousand ($17,000) and nineteen thousand ($19,000) U.S. Dollars
(USD) for him to be smuggled to Philadelphia, Pennsylvania. ACOSTA-Morillo stated he, two (2) other Dominican
Republic nationals to include FELIZ-Ramirez and approximately fifteen (15) were guided across the river into the
U.S. by a male individual. ACOSTA-Morillo stated prior to crossing the river, the male individual told him he was
their guide. ACOSTA-Morillo stated the guide swam across to the U.S. and watched them from the riverbank as
they swam across. ACOSTA-Morillo stated the guide saw FELIZ-Ramirez struggling in the water and yelling for help
but did not attempt to help him.

HSI Laredo Special Agents (SAs) interviewed Ecuadorian national, Jairo ZUMBA-Galarza who stated he paid nine
thousand ($9,000) U.S. Dollars (USD) to be smuggled to Chicago, Illinois. ZUMBA-Galarza stated when he and
several other IAs crossed the river from Mexico to the U.S., there was a guy in front leading the way. ZUMBA-
Galarza stated as they swam across, he heard a person yelling for help but did not see who it was. ZUMBA-Galarza
stated the person leading them did not assist the person who was yelling for help.

HSI Laredo Special Agents (SAs} interviewed Ecuadorian national, Angel Rodrigo CARCHI-Morocho who stated he
was going to pay between twelve thousand ($12,000) and fourteen thousand ($14,000) U.S. Dollars (USD) to be
smuggled to Chicago, Illinois. CARCHI-Morocho stated when he and several other IAs crossed the river from
Mexico to the U.S., there was a guy in front leading the way. CARCHI-Morocho stated the guide was the first to
cross the river into the U.S.

ACOSTA-Morillo, 2UMBA-Galarza and CARCHI-Morocho were presented a six (6) person photo array from which
they identified MORALES-Melendez as the foot guide. ACOSTA-Morillo was shown a six (6) person photo array
from which he identified Melvin FELIZ-Ramirez as the person who drowned in the river as they crossed into the
U.S. ACOSTA-Morillo, ZUMBA-Galarza and CARCHI-Morocho were held as material witnesses against MORALES-
Melendez.

HSI SAs did not interview MORALES-Melendez due to the fact that he was being held at a detention center in
Brownsville, TX pending removal proceedings.

HSI SAs will seek an arrest warrant for MORALES-Melendez for violations of Title 8 United States Code 1324, Atien
Smuggling.
